DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a tensioning mechanism” in claim 1, line 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 5-6, recites “the thin elongated structure is exposed outside the thin elongated structure”.  This limitation seems to indicate the thin elongated structure is exposed outside of itself.  It is unclear how this can be the case, and therefore the claim is indefinite.  For examination purposes, the limitation will be considered as “the thin elongated structure is exposed outside the outer shell”.
Claims 2-12 are also rejected because they depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabeshima et al. (2016/0375226).  
Regarding claim 1, Nabeshima et al. disclose a system (see figures 1-3) comprising:5 a guidewire (1) comprising: a thin elongated structure (2); and an outer shell (4) around a first portion of the thin elongated structure (see figure 1), wherein a second portion (the proximal end of the wire 2) of the thin elongated structure is exposed outside the thin 10elongated structure (outside the outer shell per the 35 USC 112(b) rejection noted above); and a tensioning mechanism (5) configured to engage the second portion of the thin elongated structure to move the guidewire between a flexible state and a rigid state (see at least paragraph [0048]).
Regarding claim 9, the thin elongated structure comprises a wire or a cable (see paragraph [0028]).
Regarding claim 10, the outer shell (4) comprises a spring (see paragraphs [0045]-[0050]).
Regarding claim 11, Nabeshima et al. disclose a method of operating the system of claim 1 (see the claim 1 rejection above), the method comprising: 10moving the guidewire from the flexible state to the rigid state (see at least paragraph [0048]) by rotating the tensioning mechanism in a first direction (rotating from longitudinal slot 621 into circumferential slots 623 or 624; see View A of figure 1).
Regarding claim 12, the Nabeshima et al. method further comprising moving the guidewire from the rigid state to the flexible state (see at least paragraph [0048]) by rotating the tensioning mechanism in a second direction 15opposite the first direction (rotating out of circumferential slots 623 or 624 into the longitudinal slot 621).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nabeshima et al. (2016/0375226) in view of Hinchliffe et al. (2010/0305475).  
Regarding claim 2, Nabeshima et al. disclose the system substantially as described above with respect to claim 1, but fail to disclose the tensioning mechanism (5) comprises a body portion with threads in a central opening and a flange portion extending from the body portion.  The Nabeshima et al. tensioning mechanism (5) has a body with a flange (see figure 1), but lacks the claimed threads.  Attention is drawn to Hinchliffe et al., who teach it is known to use threads to connect two components of a guidewire system (see figure 23).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed threads in the body of the tensioning mechanism (5) of Nabeshima et al. per the teachings of Hinchliffe et al. as this is a known structure.  
Allowable Subject Matter
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art fails to disclose or suggest the claimed system, and in particular the thin elongated structure having screw threads on the second portion that engage the threads of the tensioning mechanism.
Claims 4-8 are also objected to because they depend from claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771